Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-7 remain for examination, wherein claim 1 is an independent claim.

Claim Rejections - 35 USC § 102
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-2 and 4-7 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ellis et al (US 5,437,709, thereafter US’709).
Regarding claim 1, US’709 teaches a manufacturing process of treating rare earth-transition metal (e.g. Fe) alloy scrap or waste material to extract the rare earth metal from the melted alloy into the melted extractant. The rare earth-iron alloy may comprise Dy and Tb (e.g. Dy0.25 Tb0.75 Fe known as Terfenol alloy) or Nd (e.g. Nd2Fe14B permanent magnet alloy). (Abstract, examples and claims of US’709), which reads in the method of separating Dy and Tb from an alloy containing Dy and Tb as recited in the instant claim. US’709 provides example to obtain separated Dy, Tb-Mg alloy by placing Dy0.25 Tb0.75 Fe "Terfenol" alloy (base material) with an equal weight of distilled magnesium in a tantalum crucible and the oC and held at that temperature for 3 hours (Example 2 of US’709), which reads on the process of heating at Pt(Pa) to obtain a separated Dy from DyxTby-included alloy as recited in the instant claim. US’709 teaches applying vacuum sublimation or distillation to separate the lower vapor pressure metal (e.g. magnesium extractant) from the higher vapor pressure metal (e.g. rare earth metal(s) such as Dy, Tb, Nd, etc.) so as to leave the higher vapor pressure metal (e.g. rare earth(s) dissolved in the extractant) for reuse, which reads on the separating process according different vaporizing pressures of different elements in the alloy, therefore, Claim 1 is anticipated by US’709.
Regarding claim 2, heating at 1000oC (Example 2 of US’709) is within the claimed temperature range of 900-1500oC as recited in the instant claim. 
Regarding claim 4, US’709 specify solidify in-situ to room temperature (Example 2 of US’709), which reads on the solidified using a cooling means as recited in the instant claim.
Regarding claims 5-6, US’709 teaches Mg with minimal Fe as getter material in the process of separating (Example 2 of US’709), which reads on the claimed limitations as recited in the instant claims.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over US’709 in view of Wang et al (CN 1243168 A, listed in IDS filed on 10/23/2019, with English translation, thereafter CN’168).
Regarding claim 3, US’709 does not specify control the x/(x+y) to 0.1 or less during process of separation as recited in the instant claim. CN’168 teaches a manufacturing process of separating Dy from DyM alloy (Abstract, examples, and claims of CN’168). CN’168 teaches applying vacuum vaporizing technique to obtain separated Dy from DyM alloy and controlling the Dy value in the residual M (example and table of CN’168). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to applying proper process parameters to control the separated Dy amount as demonstrated in CN’168 for the process of US’709 in order to obtain the desired separating results (example of CN’168).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.